IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,704


EX PARTE DENNIS WAYNE ARD, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. W01-4377-N(A) IN THE 195TH DISTRICT COURT

FROM DALLAS COUNTY



 Per curiam.


O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated sexual
assault and sentenced to sixty years' imprisonment. 
	Applicant contends that his trial counsel rendered ineffective assistance because counsel failed
to adequately prepare and present expert testimony concerning memory implantation, allowed the
State to make allegations of homosexual conduct through a line of questioning that was the subject
of a motion in limine, and failed to object to a hearsay statement from a non-testifying witness
introduced during punishment regarding alleged homosexual conduct.  We order that this application
be filed and set for submission to determine whether Applicant was prejudiced by trial counsel's
performance.  The parties shall brief this issue.
	It appears that Applicant is represented by counsel.  If that is not correct, the trial court shall
determine whether Applicant is indigent.  If Applicant is indigent and desires to be represented by
counsel, the trial court shall appoint an attorney to represent Applicant.  Tex. Code Crim. Proc. art
26.04.  The trial court shall send to this Court, within 60 days of the date of this order, a supplemental
transcript containing: a confirmation that Applicant is represented by counsel; the order appointing
counsel; or a statement that Applicant is not indigent.  All briefs shall be filed with this Court on or
before September 12, 2007.

Filed: June 13, 2007
Do not publish